DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 04/30/21 (“Amend.”), in which: claims 1, 11 and 17 are amended; claim 21 is cancelled; new claim 22 is added; and the rejection of the claims are traversed.  Claims 1-20 and 22 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments filed 04/30/21 have been fully considered but are not persuasive.  
Applicant argues on page 12 of the instant Remarks:
As another example, Cueto, Chang, and Perez-Noguera, alone or in combination, fail to disclose “changing display of the selection user interface in order to indicate movement of focus from the first item to a second item ... according to the first direction of the first rotation of the stylus f and “changing display of the selection user interface in order to indicate movement of focus from the first item to a third item . . . according to the second direction of the second rotation of the stylus,'' as recited in claim 1, as amended (emphasis added). Even assuming for the sake of argument that Chang discloses detecting rotations of a stylus in different directions, Chang does not disclose rotating an object in a particular direction based on the detected direction of the stylus rotation.

The examiner respectfully disagrees.  Chang teaches in [0055] of rotating an object as the result of rotating the stylus and illustrates in Fig. 2 of rotating the object in a particular direction when the stylus rotates.  Furthermore, Chang indicates the stylus is rotatable about axis, 24, which limits the rotation direction to two directions and that the direction is detected based on finger location (See Fig. 7).  Chang also teaches that stylus rotation can move an object in a rotational direction about an axis, which is also limited to two direction (See Fig. 2, object 76). Therefore, it would be well-within the capability of one of ordinary skill in the art to “tie” the direction of the stylus rotation about an axis to an object rotation about an axis, based on the teachings of Chang and the finite number of solutions (rotation direction of the stylus to rotation direction of object) available.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cueto (US Publication 2014/0253522) in view of Chang (US Publication 2016/0179222) and further view of Perez-Noguera (US Publication 2008/0042978).
Regarding independent claim 1, Cueto teaches a method comprising: 
at an electronic device with one or more processors, a non-transitory memory, a touch-sensitive surface, a display, and a communication interface provided to communicate with a stylus (Fig. 2a, [0042-0046]): 
while displaying, on the display, a selection user interface including a plurality of selectable items, wherein a first item among the plurality of selectable items is currently selected within the selection user interface (Fig. 4b illustrates an example where a selection user interface (area within the “rectangle”) is selected when the stylus is pointed at a Tools icon and a plurality of selectable items within the selection user interface are selectable); 
obtaining finger manipulation data from the stylus via the communication interface, wherein the finger manipulation data includes information about one or more finger manipulation inputs received at the stylus; and in response to obtaining the finger manipulation data: in accordance with a determination that the finger manipulation data satisfies a first navigation criterion, changing display of the selection user interface in order to indicate movement of focus from the first item to a second item among the plurality of selectable items; and in accordance with a determination that the finger manipulation data satisfies a second  navigation criterion, changing display of the selection user interface in order to indicate movement of focus from the first item to a third item among the plurality of selectable items, wherein the third item is different from the second item (Starting at [0057], also in reference to Fig. 4B, Cueto teaches the stylus receiving a finger manipulation input to enable the user to navigate through the selection user interface, thereby changing the focus to anyone of the items among a plurality of items.  The specific navigation criteria (first/second/third) is based on the first/second/third item to be selected.  The focus (item selected) is changed based on an input received (finger manipulation) by the stylus.  Cueto teaches in [0057] that “…graphical animations or other indicators can be used to inform the user as to what icon or menu item the stylus is currently engaging to assist the user in the selection process.” Therefore, choosing any of the first to third item in the menu would include a type of graphical animation or indicator to help the user navigate the menu).
Although Cueto teaches of a stylus having a touch-sensitive surface (touch sensor), thereby providing touch sensor data, and navigating a menu using gestures applied to the touch-sensitive surface of the stylus ([0057], Cueto doesn’t explicitly teach:
wherein the determination that the finger manipulation data satisfies the first navigation criterion is based on a first pattern of contacts detected on the stylus corresponding to a first rotation of the stylus in a first direction,.....wherein the determination that the finger manipulation data satisfies the second navigation criterion is based on a second pattern of contacts detected on the stylus corresponding to a second rotation of the stylus in a second direction that is different from the first direction,.....and wherein the determination as to whether to indicate movement of the focus from the first item to the second item or to indicate movement of the focus from the first item to the third item is determined based on a difference between the first pattern of contacts detected on the stylus and the second pattern of contacts detected on the stylus
However, in the same field of endeavor, Chang discloses in [0045] of having a touch sensor, 50 located in the stylus to gather touch input from the user’s fingers (See Fig. 5). Chang further discloses in [0056-0057] that touch sensors are able to detect user positional information along (longitudinal) axis, 24 and rotational information ([0036-0037, 0055, 0058]) about the axis for controlling objects in a display device. The touch sensor may also incorporate pressure sensing to measure force applied by the user.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the touch sensor of Cueto to include the touch sensor of Chang, which is able to measure a user pressure, as well as, a circumference position for detecting stylus rotation and finger longitudinal position along an axis, to provide an improved stylus for providing input to external electronic equipment ([0005]).
Furthermore, Perez discloses in [0055] that any motion and/or gesture provided to a touch sensitive surface can be assigned to any suitable function and/or feature.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of both Cueto and Chang involving detecting different gestures along a touch-sensitive surface of a stylus and detecting the rotation of the stylus based on finger touch on the stylus and using a gesture for navigating a menu/sub-menu on an external electronic equipment; to include the feature of being able to assign any specific gesture applied to a touch sensitive surface (touch sensors in stylus) to any suitable function or feature, as disclosed by Perez to control an application by user input.
The combination of Cueto, Chang and Perez provides a teaching for using a touch-sensitive surface of a stylus, which detects different configurations of a user’s fingers for detecting the rotation of the stylus in order to control applications on an external electronic equipment and therefore disclose: in accordance with a determination that the finger manipulation data satisfies a first navigation criterion, wherein the determination that the finger manipulation data satisfies the first navigation criterion is based on a first pattern of contacts detected on the stylus corresponding to a first rotation of the stylus in a first direction,  changing display of the selection user interface in order to indicate movement of focus from the first item to a second item among the plurality of selectable items according to the first direction of the first rotation of the stylus; and in accordance with a determination that the finger manipulation data satisfies a second navigation criterion, wherein the determination that the finger manipulation data satisfies the second navigation criterion is based on a second pattern of contacts detected on the stylus corresponding to a second rotation of the stylus in a second direction that is different from the first direction,  changing display of the selection user interface in order to indicate movement of focus from the first item to a third item among the plurality of selectable items according to the second direction of the second rotation of the stylus, wherein the third item is different from the second item, and wherein the determination as to whether to indicate movement of the focus from the first item to the second item or to indicate movement of the focus from the first item to the third item is determined based on a difference between the first pattern of contacts detected on the stylus and the second pattern of contacts detected on the stylus, as assigning specific touch gestures to a stylus, to control stylus movement, for providing specific operations on an external electronic device, is well-within the capabilities of one of ordinary skill in the art, in view of the combined teachings of provided Cueto, Chang and Perez.
Regarding dependent claim 2, Cueto, as modified by Chang and Perez, disclose the method of claim 1, wherein:
at least a portion of the finger manipulation data corresponds to touch sensor data from one or more touch sensors on the stylus (Cueto teaches of receiving finger inputs on a touch sensor and describes the touch sensor operation in [0061-0062].  Chang also discloses one or more touch sensors on the stylus.  See Fig. 5).
Regarding dependent claim 3, Cueto, as modified by Chang and Perez, disclose the method of claim 2, wherein:
the touch sensor data indicates movement of one or more fingers along a touch-sensitive surface of the stylus (See teachings of Chang from claim 1).
Regarding dependent claim 6, Cueto, as modified by Chang and Perez, disclose the method of claim 1, wherein:
the second item is selected from the selection user interface in response to obtaining second finger manipulation data indicating a tap input on the stylus while the second item has focus (Cueto teaches in [0057] of using a tap input for selecting items from a drop-down menu).
Regarding dependent claim 9, Cueto, as modified by Chang and Perez, disclose the method of claim 1, wherein:
the plurality of selectable items in the selection user interface includes a plurality of colors (Table 1 of Cueto indicates using the stylus and touch sensor for selecting a color in a Paint/Drawing app which inherently has multiple colors).
Regarding dependent claim 10, Cueto, as modified by Chang and Perez, disclose the method of claim 1, wherein:
the plurality of selectable items in the selection user interface includes a menu of representations of content (Fig. 4b, illustrates multiple menus having representations of content).
Claim 11 has similar limitations to claim 1 and is rejected in the same manner.  Claim 11 further claims wherein the one or more programs are stored in the non-transitory memory and configured to be executed by the one or more processors, the one or more programs including instructions for (Memory, illustrated in Fig. 2A, which holds the program for operating the device, [0043])).
Claim 12 has similar limitations to claim 2 and is rejected in the same manner.
Claim 13 has similar limitations to claim 3 and is rejected in the same manner.
Claim 16 has similar limitations to claim 6 and is rejected in the same manner.
Claim 17 has similar limitations to claims 1/11 and is rejected in the same manner.
Regarding dependent claim 18, Cueto, as modified by Chang and Perez, disclose the non-transitory computer readable storage medium of claim 17, wherein:
at least a portion of the finger manipulation data corresponds to touch sensor data from one or more touch sensors on the stylus (Both Cueto and Chang disclose of receiving finger inputs on a touch sensor and describes the touch sensor operation in [0061-0062]).
and wherein the touch sensor data indicates movement of one or more fingers along a touch-sensitive surface of the stylus (See teachings of Chang).

Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cueto (US Publication 2014/0253522) in view of Chang (US Publication 2016/0179222), Perez-Noguera (US Publication 2008/0042978) and in further view of Tabasso (US Publication 2011/0164376).
Regarding dependent claim 4, Cueto, as modified by Chang and Perez, discloses the method of claim 3, wherein:
the movement of focus corresponds to a direction of the movement of the one or more fingers along the touch-sensitive surface of the stylus (Combining the teachings of Cueto and Chang provides a movement of focus based on a direction of movement of a user’s fingers along a longitudinal direction of the stylus on the touch sensors).
Although the combination of Cueto, Chang and Perez disclose the use of a finger sensitive-surface (Cueto, [0022], Chang, Abs) built into the stylus for detecting finger movement for controlling the focus of items in a menu based on user movement, they do not appear to explicitly disclose:
including: moving focus from the first item to the second item in response to determining that the touch sensor data indicates movement of the one or more fingers in a first direction along the touch-sensitive surface……, and moving focus from the first item to the third item in response to determining that the touch sensor data indicates movement of the one or more fingers in a second direction along the touch-sensitive surface of the…...
However, in the field of capacitive or resistive trackpads, Tabasso discloses of having a capacitive or resistive touch/trackpad (touch-sensitive surface) wherein finger movement in a left/right/up/down direction controls navigation (focus) through a menu in a left/right/up/down ([0028]).
Cueto/Chang/Perez disclose a base process/product of a stylus having finger movement detection capabilities using a capacitive/resistive touch component which the claimed invention can be seen as an improvement in that the finger movement controls a user interface.  Tabasso teaches a known technique of a capacitive/resistive touchpad, which can navigate a menu in a left/right/up/down direction based on user finger movement in a left/right/up/down direction that is comparable to the base process/product.
Tabasso’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Cueto/Chang/Perez and the results would have been predictable and resulted in moving focus from the first item to the second item in response to determining that the touch sensor data indicates movement of the one or more fingers in a first direction along the touch-sensitive surface of the stylus, and moving focus from the first item to the third item in response to determining that the touch sensor data indicates movement of the one or more fingers in a second direction along the touch-sensitive surface of the stylus which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Claim 14 has similar limitations to claim 4 and is rejected in the same manner.
Claim 19 has similar limitations to claim 4 and is rejected in the same manner.

Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cueto (US Publication 2014/0253522) in view of Chang (US Publication 2016/0179222), Perez-Noguera (US Publication 2008/0042978) and in further view of Offenberg (US Publication 2015/0248235).
Regarding dependent claim 5, Cueto, as modified by Chang and Perez, discloses the method of claim 3, wherein:
the second item is selected from the selection user interface; along the touch-sensitive surface of the stylus (Cueto teaches in [0057] of selecting an item via gestures in the form of tapping or squeezing the stylus and Chang discloses of detecting touch input provided in a longitudinal direction of the stylus on a capacitive/force sensor);
Although the combination of Cueto, Chang and Perez disclose of selecting an item via a gesture provided by a finger on the stylus, they do not explicitly disclose:
in response to pausing movement of the one or more fingers…..for a predetermined duration while the second item has focus.
However, in the field of capacitive touch sensors, Offenburg discloses of providing a gesture for selecting an item by providing a swiping and pausing gesture ([0296]).  A pausing gesture inherently has a predetermined duration to differentiate it from a non-pause gesture.
The combination of Cueto and Chang discloses a base process/product of a stylus having a capacitive/force sensor for receiving gestures from a user for selecting items in a display which the claimed invention can be seen as an improvement in that is provides a more intuitive user experience.  Offenburg teaches a known technique of a gesture comprising a swipe and pause for selecting an item, that is comparable to the base process/product.
Offenburg’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of the combination of Cueto and Chang and the results would have been predictable and resulted in the stylus touch sensor detecting a swipe and pause gesture which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Claim 15 has similar limitations to claim 5 and is rejected in the same manner.
Claim 20 has similar limitations to claim 5 and is rejected in the same manner.

Claims 7, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cueto (US Publication 2014/0253522) in view of Chang (US Publication 2016/0179222), Perez-Noguera (US Publication 2008/0042978) and in further view of Fleck (US Publication 2009/0187860).
Regarding dependent claim 7, Cueto, as modified by Chang and Perez, discloses the method of claim 1, wherein:
Although Cueto illustrates a selection user interface in a form of a menu for drawing/painting application, Cueto does not explicitly disclose:
the selection user interface includes a radial menu.
However, in the field of user interfaces in drawing applications ([0005]), Fleck discloses of having a radial control menu which has graphic design markup tools such as an eraser, brush…etc ([0066]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the menus of the drawing applications of Cueto, to provide radial menus having markup tools, as disclosed by Fleck to provide more flexibility and applicability to various applications ([0013]).
Regarding dependent claim 8, Cueto, as modified by Chang and Perez, discloses the method of claim 1, wherein:
Although Cueto illustrates a selection user interface in a form of a menu for drawing/painting application, Cueto does not explicitly disclose:
the selection user interface includes one or more representations of markup tools.
However, in the field of user interfaces in drawing applications ([0005]), Fleck discloses of having a radial control menu which has graphic design markup-tools such as an eraser, brush…etc ([0066]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the menus of the drawing applications of Cueto/Chang/Perez, to provide radial menus having markup tools, as disclosed by Fleck to provide more flexibility and applicability to various applications ([0013]).
Regarding dependent claim 22, Cueto, as modified by Chang, Perez and Fleck, discloses the method of claim 7, wherein:
the first direction of the first rotation of the stylus corresponds to a clockwise rotation, wherein the second direction of the second rotation of the stylus corresponds to a counter-clockwise rotation, wherein changing display of the selection user interface in order to indicate movement of focus from the first item to the second item includes a clockwise focus change selection within the radial menu according to the clockwise rotation of the stylus, and wherein changing display of the selection user (As cited above, Cueto teaches of using gestures applied to a stylus for moving a selection/focus from a first item to a second item or a first item to a third item in a menu of a graphic user interface (GUI).  Chang discloses of detecting a rotation of a stylus for controlling objects in a GUI and controlling electronic equipment.  Perez discloses the general teaching of one of ordinary skill in art can assign any gesture applied to any suitable function of feature of a device.  Lastly, Fleck discloses of being able to have a radial menu in a GUI.  Therefore, the combined features of the above references discloses the first direction of the first rotation of the stylus corresponds to a clockwise rotation, wherein the second direction of the second rotation of the stylus corresponds to a counter-clockwise rotation, wherein changing display of the selection user interface in order to indicate movement of focus from the first item to the second item includes a clockwise focus change selection within the radial menu according to the clockwise rotation of the stylus, and wherein changing display of the selection use).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693